       Case: 1:21-cv-01635 Document #: 1 Filed: 03/25/21 Page 1 of 4 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

EBONY KOZELSKY, f/k/a Ebony Duncan,     )
                                        )                   Case No. 21-cv-1635
                    Plaintiff,          )
                                        )
       v.                               )
                                        )
CITIBANK, N.A., AS OWNER TRUSTEE FOR )
NEW RESIDENTIAL MORTGAGE LOAN           )
TRUST 2019-5; NEW RESIDENTIAL           )
MORTGAGE LOAN TRUST 2019-5; a Delaware )
Statutory Trust; NEWREZ LLC, d/b/a      )
SHELLPOINT MORTGAGE SERVICING, and      )
QUINTAIROS, PRIETO, WOOD & BOYER, P.A., )
                                        )
                    Defendants.         )

                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants NewRez LLC, d/b/a Shellpoint

Mortgage Servicing (“Shellpoint”) Quintairos, Prieto, Wood & Boyer, P.A. (“QPWB”), and

CitiBank, N.A., as Owner Trustee for New Residential Mortgage Loan Trust 2019-5 (also named

herein as “New Residential Mortgage Loan Trust 2019-5”) (“Trustee”), (Shellpoint, QPWB and

Trustee are referred to herein collectively as “Defendants”), by their counsel, hereby remove this

action from the Circuit Court of Cook County, Illinois. As grounds for removal, Defendants

state as follows:

       1.      On February 3, 2021, Plaintiff, Ebony Kozelsky f/k/a Ebony Duncan (“Plaintiff”),

filed her complaint with the Circuit Court of Cook County, Illinois, Case No. 2021 CH 00548

(the “Complaint”). A true and correct copy of the Complaint and supporting exhibits is attached

hereto as Exhibit A.
        Case: 1:21-cv-01635 Document #: 1 Filed: 03/25/21 Page 2 of 4 PageID #:2




        2.     Shellpoint was served with a copy of the Complaint and Summons on February 5,

2021.

        3.     QPWB was served with a copy of the Complaint and Summons on February 23,

2021.

        4.     On information and belief, Trustee was also served with a copy of the Complaint

and Summons on February 23, 2021.

        5.     Accordingly, this Notice of Removal has been timely submitted because it is

within the 30 days of service as required under 28 U.S.C. § 1446(b).

        6.     In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served upon Defendants are attached hereto at Exhibit A.

        7.     Any civil action filed in a State court over which the federal district courts would

have original jurisdiction may be removed. 28 U.S.C. § 1441(a).

        8.     The above-captioned case is removable because this Court has original subject

matter jurisdiction on federal question grounds pursuant to 28 U.S.C. § 1331.

        9.     Specifically, the Complaint asserts a claim with a federal question as Plaintiff

alleges, inter alia, that the Defendants violated the federal Fair Debt Collections Practices Act,

15 U.S.C. § 1692 et. seq. See Complaint (Ex. A), Count II, ¶¶ 64-74.

        10.    Accordingly, this case can be properly removed to this Court pursuant to 28

U.S.C. § 1331 because federal question jurisdiction exists.

        11.    Under the provisions of 28 U.S.C. § 1441(a), the United States District Court for

the Northern District of Illinois is the federal court for the district and division embracing the

place where the State court action is pending (i.e., Cook County, Illinois).

        12.    Defendants have met all the requirements of 28 U.S.C. § 1446 for removing this




                                                 2
       Case: 1:21-cv-01635 Document #: 1 Filed: 03/25/21 Page 3 of 4 PageID #:3




action by providing written notice of the filing of this Notice of Removal to Plaintiff and filing a

copy of the Notice of Removal with the clerk of the Circuit Court of Cook County, Illinois at or

about the same time as this filing.

        WHEREFORE, Defendants give notice that this action is hereby removed from the

Circuit Court of Cook County, Illinois, to the United States District Court for the Northern

District of Illinois.

Dated: March 25, 2021                                Respectfully submitted,

                                                     NEWREZ LLC, D/B/A SHELLPOINT
                                                     MORTGAGE SERVICING, and
                                                     QUINTAIROS, PRIETO, WOOD &
                                                     BOYER, P.A., and CITIBANK, N.A., AS
                                                     OWNER TRUSTEE FOR NEW
                                                     RESIDENTIAL MORTGAGE LOAN
                                                     TRUST 2019-5,

Ernest P. Wagner
Coleman J. Braun
MAURICE WUTSCHER LLP
105 W. Madison Street, Suite 603
Chicago, Illinois 60602
Tel. (312) 416-6170
Fax (312) 284-4751
Email: Litigation@mauricewutscher.com
                                              By:    /s/ Coleman J. Braun           _
                                                     Coleman J. Braun




                                                 3
      Case: 1:21-cv-01635 Document #: 1 Filed: 03/25/21 Page 4 of 4 PageID #:4




                                      Certificate of Service

        I hereby certify that on March 25, 2021, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will send electronic notification to all
registered parties, additional copies were served by regular first class and electronic mail to the
following:

       Daniel A. Edelman
       Tara L. Goodwin
       Samuel Park
       Edelman, Combs, Latturner & Goodwin, LLC
       20 South Clark Street, Suite 1500
       Chicago, IL 60603
       Email: courtecl@edcombs.com
       Attorneys for Plaintiff



                                               /s/ Coleman J. Braun




                                                4
